Gkaoe, J.
(specially concurring). In denying the motion for a new trial, the trial court rendered a memorandum opinion, wherein he stated the language quoted on page 1 of the principal opinion. It is unnecessary to restate the language here. It is such as shows, we think, that the trial court was convinced that a new trial should be granted, but, for reasons stated in his opinion, he did not do so. These reasons appear in the majority opinion in the above-mentioned quotation.
I agree with the principal opinion, that the court erred in denying a new trial. There was certainly a very grave doubt in the trial court’s mind. Such doubts were expressed in his memorandum opinion. It is not necessary to review them here. I think he erred in not granting a new trial. The basis of the error is very similar to that in State v. Stepp, 48 N. D. 566, 185 N. W. 812, where I dissented from the majority opinion.